DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2012/0033503), hereinafter referred to as Kim in view of Strasser et al. (US 2012/0203986), hereinafter referred to as Strasser.

Referring to claim 1, Kim teaches, as claimed, a method comprising: associating an eradication timer with a dataset (i.e.-associating a delay time to erase a dataset using a control logic to control length of the delay time, page 1, ¶13 and page 2, ¶26), wherein the eradication timer specifies an amount of time to delay a requested deletion of the dataset (i.e.-setting the delay time to be greater than 0.1 ms to delay the erase operation, page 5, ¶69, lines 8-10); determining that the amount of time to delay the requested deletion of the dataset should be modified (i.e.-determine to change/modify the delay time of the erase operation, page 5, ¶76, lines 8-15); and modifying the eradication timer to specify a modified amount of time to delay the requested deletion of the dataset (i.e.-modifying the length of delay time by a predetermined time delta T,  page 4, ¶61, lines 1-5 & ¶69, lines 1-4; and page 5, ¶78).
	However, Kim does not explicitly teach wherein delaying the requested deletion of the dataset being delaying a deletion operation of the dataset. 
	On the other hand, Strasser discloses a method and system for managing operations for storage media, the method/system being configured to delay/interrupt execution of an erase operation (page 17, ¶159, lines 9-13). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kim by delaying a  deletion operation of the dataset, as taught by Strasser. The motivation for doing so would have been any pending operation can be executed, without waiting, by delaying erase/deletion operations, thereby enhancing system performance.

As to claim 2, the modified Kim teaches the method of claim 1 further comprising: receiving a request to delete the dataset (page 4, ¶64); and retaining the dataset until expiration of the eradication timer (i.e.-delaying erase operation for the specified delay time interval, page 5, ¶77).

As to claim 4, the modified Kim innately teaches the method of claim 1 further comprising: detecting that the dataset has become unavailable; and pausing expiration of the eradication timer until the dataset has become available again (page 4, ¶58, lines 8-11 and ¶60, lines 4-8).

As to claim 5, the modified Kim teaches the method of claim 2 further comprising: detecting that the eradication timer has expired; determining, based on a retention policy, that the dataset can be retained beyond the expiration of the eradication timer; and continuing to delay the deletion of the dataset after the expiration of the eradication timer (page 2, ¶30).

As to claim 7, the modified Kim teaches the method of claim 1, wherein determining that the amount of time to delay the requested deletion of the dataset should be modified is carried out in dependence upon on one or more eradication timer modification policies (page 3, ¶48, lines 1-7).
Referring to claims 8, 9, 11, 12 and 14, the claims are substantially the same as claims 1, 2, 4, 5 and 7, hence the rejection of claims 1, 2, 4, 5, and 7 is applied accordingly.

Referring to claims 15, 16, 18 and 19, the claims are substantially the same as claims 1, 2, 4, 5 and 7, hence the rejection of claims 1, 2, 4, 5, and 7 is applied accordingly.

Claim Objections 
Claims 3, 6, 10, 13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Elias Mamo/Primary Examiner, Art Unit 2184